Citation Nr: 1525579	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-09 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Whether the reduction of the evaluation for right knee instability from 10 percent to noncompensable, effective March 1, 2010, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from May 1998 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia (hereinafter, 'Agency of Original Jurisdiction' (AOJ)), which reduced the evaluation for the Veteran's right knee instability from 10 percent to noncompensable effective March 1, 2010.

In this regard, the Board notes that the Veteran's December 2009 notice of disagreement (NOD) specifically disagreed with the propriety of the reduction only. There was no indication that the Veteran desired to seek an increased rating for his right knee disability.  See 38 C.F.R. § 20.201 (2014).  Consequently, in the February 2012 statement of the case (SOC), the AOJ only addressed the propriety of the reduction.  As such, the Board finds that the only issue currently before the Board is the propriety of the reduction for the Veteran's right knee instability from 10 percent to noncompensable effective March 1, 2010. 

The Board observes that, at his April 2015 hearing, the Veteran reported his general impression that his service-connected right lower extremity disability had increased in severity.  A March 2015 AOJ rating decision denied a rating greater than 10 percent for status post quadriceps tendon surgery.  Additional aspects of the Veteran's service-connected right lower extremity disability include right knee instability (addressed in this decision) and a right knee scar.  To date, the Veteran has not filed an NOD with respect to the March 2015 rating decision and the appeal period for filing an NOD has not expired.  Therefore, a claim for an increased rating need not be referred to the AOJ at this time.

The Board observes that, after the AOJ's last adjudication of this claim in the February 2012 SOC, additional evidence has been added to the record.  At the January 2015 hearing, the Veteran waived AOJ consideration of this evidence in the first instance.  As the Board's decision below is fully favorable to the Veteran, a remand to the AOJ for consideration of this evidence in the first instance would not be necessary.  See 38 C.F.R. § 20.1304(c).

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management Service (VBMS) claims processing systems. 


FINDINGS OF FACT

1.  A December 2009 AOJ rating decision reduced the disability rating for the Veteran's service-connected right knee instability from 10 percent to noncompensable effective March 1, 2010.  

2.  At the time of the December 2009 rating decision, the 10 percent rating for the Veteran's service-connected right knee instability had been in effect for less than five years.
 
3.  The evidence of record at the time of the December 2009 AOJ rating decision failed to demonstrate a sustained improvement in the Veteran's service-connected right knee instability under ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the evaluation for right knee instability from 10 percent to noncompensable was improper, and restoration of the 10 percent disability rating effective March 1, 2010 is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, Part 4, including §§ 4.7, 4.71a, Diagnostic Code (DC) 5257 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant restoration of the Veteran's 10 percent disability rating for his right knee instability, effective March 1, 2010, herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

This appeal arises out of the Veteran's disagreement with a decision to reduce his disability rating for right knee instability from 10 percent to noncompensable effective March 1, 2010.  A claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the Veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992). 

Regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified of the proposed reduction, that he has 60 days to present evidence showing why the reduction should not be implemented, and that he may request a hearing.  38 C.F.R. § 3.105(e). 

In the instant case, the Board observes that the AOJ did not apply the notification requirements of 38 C.F.R. § 3.105(e) prior to the rating reduction.  However, the AOJ's rating reduction for right knee instability from 10 percent to noncompensable did not result in any reduced compensation payable to the Veteran as he maintained a combined 60 percent rating for his service-connected disabilities.  Thus, the procedural protections of 38 C.F.R. § 3.105(e) do not apply.  Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran).

The criteria governing certain rating reductions for certain service-connected disabilities is found in 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the 10 percent rating was in effect from August 4, 2008 to February 28, 2010.  As the rating was in effect for less than 5 years, the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability evaluations do not apply and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c). 

Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421. 

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the AOJ at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer, supra, at 277.

Accordingly, the Board must determine whether the evidence of record as of March 1, 2010 established that the Veteran's right knee instability no longer warranted a 10 percent rating under 38 C.F.R. § 4.71a, DC 5257.  Under DC 5257, a 10 percent rating is warranted for slight knee instability or subluxation.  Notably, the descriptive word "slight" is not defined in VA's Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

Historically, the Veteran incurred a hyperextension injury to his right lower extremity in 2005 which resulted in a right quadriceps rupture, a lateral collateral ligamentous strain, and small to moderate knee effusion.  A tendon repair surgery was performed.  The Veteran reported residual symptoms of right lower extremity weakness, pain, give-way, nerve damage, and soreness.  A Physical Evaluation Board (PEB) Proceeding Report offered a diagnosis of chronic right knee/thigh pain secondary to quadriceps tendon rupture status post tendon repair.  

On his initial VA examination in April 2007, the Veteran endorsed right lower extremity symptoms of right knee weakness, heat, give-way, and lack of endurance.  At that time, examination showed right knee motion from 0 to 140 degrees without evidence of instability, edema, effusion, weakness, redness, heat, abnormal movement, subluxation, or guarding of movement.

By means of a rating decision dated July 2007, the AOJ granted service connection for status post right quadriceps tendon surgery with scarring, and assigned an initial noncompensable rating under DC 5024 effective June 18, 2006.  The criteria of DC 5024 (tenosynovitis) is rated as arthritis under DC 5003 based on limitation of motion of the affected parts.

The Veteran filed a claim for an increased rating in July 2008.  On VA examination in October 2008, the Veteran endorsed right lower extremity symptoms of weakness, heat, give-way, lack of endurance, fatigability, and pain.  Examination was significant for reduced range of right knee motion, edema, weakness, tenderness, and guarding of movement.  On repetitive testing, the right knee demonstrated pain, fatigue, weakness, lack of endurance, incoordination, and pain.  The examiner found that the medial and lateral collateral ligaments test was abnormal with "slight" instability.  There was no subluxation.  The examiner offered diagnoses of status post right vastus medialis tendon rupture, status post-surgical repair, with residual scar and patellofemoral syndrome.

In a January 2009 rating decision, the AOJ awarded a 10 percent rating for status post right quadriceps surgery under DC 5024 effective August 4, 2008.  The AOJ awarded a separate 10 percent rating for surgical scar under DC 7804 (unstable or painful scar) effective August 4, 2008, and a separate 10 percent rating for right knee instability under DC 5257 effective August 4, 2008.

The Veteran filed a claim of entitlement to a total disability rating based upon individual unemployability (TDIU) in February 2009.  He failed to report for VA examination in April 2009.  A July 2009 AOJ rating decision denied the TDIU claim as well as increased ratings for the service-connected right lower extremity disability.  The Veteran requested reconsideration of his claim, noting his availability to report for VA examination.

A September 2009 VA examination report noted the Veteran's description of right knee weakness, heat, redness, give-way, lack of endurance, deformity, tenderness, and pain.  He reported wearing a knee brace.  The examiner identified the Veteran's quadriceps rupture as involving Muscle Group XIV, which showed no loss of deep fascia, muscle substance, impairment of muscle tone, lowered endurance, impaired coordination, affect of function of body parts, or muscle herniation.  The right knee demonstrated no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  With respect to the diagnosis of right knee instability associated with quadriceps surgery, the examiner described the condition as quiescent with no evidence of acute pathology.

In a December 2009 rating decision, the AOJ reduced the disability rating for right knee instability from 10 percent to noncompensable effective March 1, 2010.  The AOJ continued the 10 percent rating assigned for status post right quadriceps surgery under DC 5024.  The 10 percent rating assigned for the surgical scar under DC 7804 remained in effect.

In a VA Form 9 filing received in March 2012, the Veteran argued that his right lower extremity disability had been progressively worsening, and that he did not receive a thorough evaluation by the September 2009 VA examiner. 

The Veteran was afforded additional VA examination in September 2014.  At that time, the Veteran reported constant right lower extremity pain which worsened with activity.  Examination was significant for right knee flexion limited to 60 degrees, which was further limited to 50 degrees on repetitive testing.  The Veteran was described as having functional impairment on use which included less movement than normal, pain on movement, swelling, and interference with sitting, standing, and weight-bearing.  There was tenderness to palpation of the right knee.  There was 5/5 strength in flexion and extension.  The examiner found normal anterior stability (Lachman test), posterior stability (Posterior drawer test), and medial-lateral stability (varus/valgus pressure to knee in extension and 30 degrees of flexion).  There was no evidence or history of recurrent patellar subluxation or dislocation.

At his hearing in April 2015, the Veteran testified that the AOJ's rating decision which reduced his compensation for right knee instability stemmed from his claim for an increased rating.  He had perceived a worsening of his right knee disability, and had been prescribed a knee brace.  He described right knee symptoms of weakness and give-way after extended use.  His episodes of right knee give-way occurred up to three times in a day.  He described his in-service quadriceps surgery as causing deformity about his right knee with muscle loss.  He did not believe that his right knee disability had improved to warrant a rating reduction and, in fact, thought that his right knee disability had worsened prior to the rating reduction.

After a thorough review of the evidence, the Board finds that the record does not establish by a preponderance of the evidence that the Veteran's right knee instability disability improved so as to warrant a rating reduction under the appropriate rating criteria.  Notably, the award of a 10 percent rating in the January 2009 AOJ rating decision was predicated on a VA examiner's impression of abnormal medial and lateral collateral ligaments tests clinically described as showing "slight" instability.  The Board observes that the term "slight" is a subjective phrase with no precise definition.  The rating reduction was premised on a September 2009 VA examiner's assessment that the right knee demonstrated no evidence of instability.  However, that examination report noted the Veteran to be wearing a knee brace and reflected his continued report of right knee weakness, give-way, and lack of endurance.

Here, the Veteran has consistently reported symptoms of right knee weakness, give-way, and lack of endurance since his discharge from active service.  He describes give-way symptoms precipitated by use, and has been prescribed a knee brace for his subjective give-way symptoms.  As noted above, whether physical examination demonstrates "slight" instability involves a subjective standard which may vary according to the examiner.  See 38 C.F.R. § 4.13 (rating agency should consider that there has been an actual change in the condition, and not merely a difference the use of descriptive terms).  The Board finds no evidence suggesting why the Veteran's right knee instability would improve from a medical point of view (e.g., corrective surgery) and notes that the recent examination findings showing flexion limited to 60 degrees, if anything, suggests an overall worsening of the right knee disability.

Importantly, as opposed to showing any improvement, the Veteran has consistently described right knee weakness, give-way and lack of endurance since 2005.  His subjective complaints, in and of themselves, may be capable of supporting a 10 percent rating for "slight" instability under DC 5257.  His instability symptoms, which are described as occurring after prolonged use, are deemed credible.  This evidence, in light of the subjective nature of the "slight" instability standard which may be interpreted differently by different examiners, does not demonstrate by a preponderance of the evidence that the Veteran's right knee instability demonstrated improvement in ability to function under ordinary conditions of life and work. 

In sum, the Board finds that based on the evidence at the time of the reduction, the preponderance of the evidence did not establish that the Veteran's service-connected right knee instability demonstrated improvement under ordinary conditions of life and work.  Accordingly, based on the analysis above, the reduction of the Veteran's right knee instability was improper and restoration of a 10 percent rating is warranted effective March 1, 2010.
ORDER

Restoration of a 10 percent rating for right knee instability effective from March 1, 2010 is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


